Citation Nr: 1449297	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis C, for accrued benefits purposes.

2. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1977.  He died in September 2008; the appellant is his surviving spouse.  

Historically, in October 2007, the Veteran and the appellant appeared and provided testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  In a January 2008, the Board denied entitlement to service connection for hepatitis C.  He appealed that decision to the Veterans Claims Court; however, before his case was heard or decided, he died and in November 2008 the Court dismissed the appeal and issued an order to have the January 2008 Board decision vacated and dismissed to allow the appellant the opportunity to pursue the claim for accrued benefits purposes.  In November 2008, the Board dismissed the issue of entitlement to service connection for hepatitis C.  


FINDINGS OF FACT

1. The Veteran's was exposed to blood on active duty as a medical assistant. 
 
2. The Veteran died in September 2008; the primary cause of death was end-stage liver disease; shock, with a contributing cause of acute renal failure and an underlying cause of hepatitis C.   



CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C are met. 38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.1000 (2014).
 
2. The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Although a veteran's claim terminates with his or her death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).  

For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, the law also provides that an application for accrued benefits must be filed within one year after the date of a Veteran's death under 38 C.F.R. § 3.1000(d)(5). 

While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of that Veteran's claim; thus, an appellant takes a Veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Therefore, in order for a claimant to be entitled to accrued benefits, a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the instant case, the Veteran had a claim for VA benefits pending at the time of his death.  As discussed above, the appellant is his surviving spouse.  It is initially noted that he died in September 2008 and her formal claim on VA form 21-534, which includes a claim for accrued benefits for a surviving spouse, was received by VA in November 2008.  As such, her application for accrued benefits was received within one year after the date of his death.  Accordingly, under 38 C.F.R. § 3.1000, the claim was timely filed. 

The appellant essentially contends that the Veteran's hepatitis C was caused by blood exposure while he worked as a medical assistant during his 4 years in the United States Navy.  His DD Form 214 confirms that his military occupational specialty (MOS) was medical assistant and since he filed his initial appeal, he denied any other behavior known to be a risk factor for hepatitis C exposure, including drug abuse, unprotected sex, and tattoos.  Rather, he consistently reported that he had been exposed to blood and other medical waste during active service.  

After considering the evidence above, and after resolving all reasonable doubt in the appellant's favor, the Board finds that the evidence is at least in equipoise and service connection for hepatitis C for purposes of accrued benefits is warranted. 

At the outset, the Board notes that in adjudicating an accrued benefits claim, only evidence of record at the time of the Veteran's death in September 2008, may be considered.  38 C.F.R. § 3.1000.  Therefore, no medical evidence received or provided after that date may be considered in the adjudication of the claim for service connection for hepatitis C for purposes of accrued benefits.

The first requirement for direct service connection, evidence of a current disability, has been met.  There is no dispute that the Veteran had hepatitis C.  The claims file contains treatment records detailing the course of his hepatitis C.  He was diagnosed with chronic active hepatitis C in January 1998.  Subsequent to the diagnosis, he received consistent treatment for his hepatitis C. 

The second requirement for direct service connection, evidence of disease or injury in service, is also met.  Based on the above, the Board concedes that it is as likely as not that the Veteran was exposed to blood and medical waste while serving as a medical assistant, during his service from July 1973 to July 1977. 

The Board now turns to a discussion of the third requirement of direct service connection, a causal relationship between the Veteran's hepatitis C and service, specifically, in-service blood exposure.

In an April 2002 VA examination, the examiner opined that the Veteran's hepatitis C was less likely than not present while he on was active service and not related to in-service treatment for hepatitis documented in his service treatment records (STRs).  The examiner explained that the STRs showed that he was treated for hepatitis in-service, which was attributed to alcohol abuse and while on active service, the Veteran had a documented problem with alcohol consumption.  However, the examiner failed to address the Veteran's assertions that his hepatitis C was caused by his exposure to blood and medical waste while working as a medical assistant.  The examiner also did not discuss the complete lack of evidence pertaining to other risk factor behavior for hepatitis C exposure.  

Also of record is a February 2003 statement from the Veteran's treating VA physician who noted that the Veteran was treated for hepatitis during active service in 1976, which at that time was noted to be alcohol induced.  However, the physician noted that it was not possible to detect hepatitis C at that time and as the STRs just note treatment for "hepatitis," it was impossible to know for sure that the Veteran was not suffering from hepatitis C at that time. 

The Board finds that the record, as it currently stands, contains both evidence for and against the appellant's claim of entitlement to service connection for hepatitis C, for accrued benefits purposes.  Notably, the Veteran's own lay statements concerning his in-service exposure to blood and medical waste, and his lack of exposure to possible hepatitis C infection following separation, the fact that the Board has conceded that he was exposed to blood while on active service, and his physician's opinion noting that it was impossible to know what form of hepatitis he was treated for while on active service, supports the claim.

The evidence against the claim consists of the April 2002 VA opinion which noted that the Veteran's hepatitis C was not related to the in-service treatment for hepatitis.  However, the examiner did not discuss any possible relationship between the in-service blood exposure and hepatitis C.  

Thus, upon review of the record, the evidence regarding the issue of whether the Veteran's hepatitis C, is related to his active service, to include blood exposure, is in relative equipoise, i.e., about evenly balanced for and against the claim, particularly since the Board has conceded in-service blood exposure and there is no evidence of post-service behavior known to be a risk factor of hepatitis C exposure.  Consequently, resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran's hepatitis C is related to his active service, to include exposure to blood.  As such, the appeal is granted.

Cause of Death

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) .

The Veteran's September 2008 death certificate indicates that he died from end stage liver disease with a contributing cause of acute renal failure and an underlying cause of hepatitis C.  The appellant seeks service connection for the cause of the Veteran's death. 

As determined above, service connection for hepatitis C is warranted, for accrued benefits purposes.  In essence, service connection was in effect at the time of the Veteran's death in September 2008.  In light of the fact that he was service-connected for hepatitis C at the time of his death and hepatitis C, was listed on his death certificate as an underlying cause of his death, service connection for the cause of the Veteran's death is granted.

Finally, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.


ORDER

Service connection for hepatitis C, for accrued benefits purposes, is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


